Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered June 29,1994, convicting him of criminal possession of a controlled substance in the third degree (two counts) and criminal possession of a weapon in the third degree (three counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention that he was deprived of his right to be present at sidebar conferences during voir dire (see, People v Antommarchi, 80 NY2d 247), the record demonstrated that he knowingly, voluntarily, and intelligently executed a waiver of this right (see, People v Epps, 37 NY2d 343, cert denied 423 US 999; People v Bernhardt, 223 AD2d 595; People v Ming Yuen, 222 AD2d 613).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Balletta, J. P., O’Brien, Santucci and Florio, JJ., concur.